Citation Nr: 1232129	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to December 1995.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In June 2009, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In August 2009, the Board remanded this matter for additional development actions.

In a March 2011 decision, the Board, in pertinent part, denied a rating in excess of 10 percent for a right knee disability and denied a rating in excess of 40 percent for a lumbar spine disability.  The Veteran appealed the Board's decision as to the claim for a rating in excess of 10 percent for a right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a Joint Motion for partial remand vacating the Board's decision as to the claim for a rating in excess of 10 percent for a right knee disability and remanding this matter to the Board for compliance with instructions in the Joint Motion.  The appeal as to the remaining issue of a rating in excess of 40 percent for a lumbar spine disability was dismissed by the Court. 

In an April 2012 letter, the Veteran was notified that the VLJ who conducted the June 2009 hearing was no longer with the Board and he was afforded the opportunity to another Board hearing.  Later that same month, the Veteran provided a written response in which he declined to appear at another hearing and requested that his case be considered based on the evidence of record.  

Lastly, the Board notes that prior claims remanded by the Board in March 2011 for a separate compensable rating for radiculopathy of the left-lower extremity and entitlement to a total disability rating based on individual unemployability are still pending at the RO/Appeals Management Center.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion agreed that a remand was necessary because the Board did not adequately discuss all favorable evidence and potentially applicable VA regulations.  The Board determined in the March 2011 decision that a separate rating for arthritis under Diagnostic Code 5003 was not warranted because there was no evidence of arthritis in the right knee.  However, the parties to the Joint Motion for partial remand noted that x-rays taken during a January 2010 VA examination indicated that the Veteran had a small osteophyte of the right medial patella, which VA has recognized is a sign of symptom of degenerative arthritis.  Furthermore, the parties to the Joint Motion for partial remand determined that the Board's March 2011 decision was unclear as to whether the Board had considered all applicable diagnostic codes to rate the Veteran's right knee disability.  The Veteran's right knee disability is rated by analogy under Diagnostic Code 5299-5260 for limitation of flexion of the knee.  

However, separate ratings under Diagnostic Code 5260 for limitation of flexion  and Diagnostic Code 5261 for limitation of extension, may be assigned for disability of the same knee.  In addition, a claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.   Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998).

In this case, the Board finds that an additional VA examination is warranted to ensure the record reflects the current severity of the Veteran's service-connected right knee disability, with findings responsive to all applicable rating criteria, and that the findings in the January 2010 x-ray report are discussed.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). The Board notes that the examination reports should set forth specific findings responsive to all applicable rating criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995). 

The Board points out that the April 2011 VA examiner noted that the examination was limited because the Veteran complained of pain and his range of motion was limited by excessive guarding.  The Board stresses to the Veteran the need to actively participate in the VA examination so that comprehensive medical findings can be reported by the examiner.  In this regard, the Veteran now has another chance to provide information that could aid in his claim for a higher rating for his service-connected right knee disability, and the Board encourages him to take full advantage of this opportunity.  The Board emphasizes that although the VA has a duty to assist the Veteran with the development of the evidence in connection with his claims, the duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190   (1991).

Prior to arranging for the Veteran to undergo further examination, all outstanding, pertinent VA medical records should be associated with the claims file.  The claims file currently includes VA medical records from the Biloxi VA medical center (VAMC), dated through March 2009.  See Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Hence, the RO must obtain all outstanding medical records from the Biloxi VAMC, dated from March 2009 to the present, as well as any private medical records provided or identified by the Veteran on remand. 

It is also noted that since the issuance of the last supplemental statement of the case in September 2010, additional, relevant medical evidence has been associated with the claims file.  This evidence consists of an April 2011 VA general medical examination with findings pertinent to assessing the severity of the Veteran's right knee disability on appeal.  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   Neither the Veteran nor his representative have submitted a waiver of initial consideration by the RO.  However, as the claim must be remanded for an examination, the RO/AMC will have an opportunity to review the evidence in the first instance. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence, including private medical evidence, pertinent to his right knee disability.  

2.  Obtain all outstanding VA medical records pertaining to the Veteran's right knee from the Biloxi VAMC from March 2009 to the present. 

3.  After completing actions 1 and 2 above, arrange for the Veteran to undergo a VA examination of his right knee, by an appropriate examiner.  The entire claims file must be made available to the examiner.  All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is requested to determine the severity of the Veteran's service-connected right knee disability with specific findings of impairment reported in detail.  

The examiner should conduct range of motion studies of the right knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should identify all impairments affecting the right knee. The examiner should specifically indicate whether arthritis is present (confirmed by X-ray findings as indicated and addressing the findings in a January 2010 x-ray report noting a small marginal osteophyte of the medial patella)  See the January 2010 VA spine examination report.  Lastly, the examiner should indicate whether there is recurrent subluxation or lateral instability of the right knee and, if so, whether it is slight, moderate or severe.  Any additional testing necessary to provide a response to the questions posed above should be performed.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

4.  After ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate the claim for an increased rating for a right knee disability.  Consideration should be given to all applicable diagnostic codes and VA General Counsel opinions (such as 9-98 that allows for separate ratings for lateral instability and arthritis of a knee (if shown by X-ray) and 9-04 that allows for separate compensable ratings for limitation of flexion and limitation of extension of a knee).  If the benefit sought on appeal remains denied, the Veteran  and his representative should be provided with a SSOC that includes a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal since the September 2010 SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



